Where evidence is admitted without objection, although there be no pleading authorizing it, the losing party is not entitled to a new trial on the ground that the evidence is not supported by the pleadings, if the pleadings could, by amendment, have been made to authorize the evidence. See  Gainesville  Northwestern Railroad v. Galloway, 17 Ga. App. 702
(87 S.E. 1093); Freeze v. White, 120 Ga. 446
(47 S.E. 928); Joseph Liebling Inc. v. Tabb  Co., 30 Ga. App. 38 (2) (116 S.E. 666); Kiser v. Westbrook, 33 Ga. App. 208 (125 S.E. 774).
      DECIDED OCTOBER 8, 1947. ADHERED TO ON REHEARING DECEMBER 18, 1947.
On January 2, 1947, Mrs. Ivan Cartey, plaintiff in error, made an affidavit for a dispossessory warrant pursuant to § 61-301 of the Code to the effect: that Miss E. Swain and Mrs. Betty Bailey were in possession as tenants of a house and premises situated at 2010 Jefferson Road, Clarke County, Georgia, property of the plaintiff in error; that said tenants failed to pay the rent then due on said house and premises, or that said tenants were holding the house and premises over and beyond the term for which the same were rented, and that said tenants *Page 321 
were creating a nuisance; that the plaintiff in error had demanded possession of said house and premises, and same had been refused by the said Miss E. Swain. Based on said affidavit, a dispossessory warrant issued on the said date and was served on January 6. On January 8, Miss E. Swain and Mrs. Betty Bailey executed a counter-affidavit, which was filed January 10 and in which they swore that they had not failed to pay the rent then due on said house and premises, and that they were not holding the house and premises over and beyond the term for which the same were rented to them and that they had not created and were not creating a nuisance. Upon the execution, approval, and filing of the bond provided for by statute with the counter-affidavit, these documents were returned to the Superior Court of Clarke County. The cause came on to be tried on April 9, 1947, at which time the plaintiff in error amended her original affidavit by striking therefrom the words, "that said defendant failed to pay the rent now due on said house and premises," and the word "or," by striking Mrs. Betty Bailey as a party, and further amended said affidavit by charging in detail the facts upon which she had concluded in her original affidavit that the tenant was creating a nuisance on said premises; also by said amendment charging that she had notified the said defendant to vacate the premises which she had declined to do, and for these reasons, regulation of O. P. A. is not applicable to this case as provided in section 6-3 i.e.
On the trial the plaintiff in error testified in her own behalf, in substance, as follows: On or about February 15, last year, she rented the premises in question to one Miss E. Swain. No time was specified for the duration of the tenancy and the rent, $25 per month, was paid monthly. On November 1, 1946, she notified Miss Swain that, unless she (Miss Swain) changed her living habits, she (the plaintiff) would have to ask her to move. On December 3, she gave notice to the defendant in error to move, as follows: "You are hereby notified to surrender possession of the three rooms in my home located 2010 Jefferson Road, Athens, Georgia, by December 13th 1946. I am demanding the possession of these rooms by reason of the fact that your conduct is creating a nuisance, said conduct consisting of coming in the home at all hours of the night in a boisterous and noisy *Page 322 
manner and after coming into my home creating such a disturbance in your rooms and the use of the bathroom, washing clothes, and the like that you annoy the other occupants of the house. This notice is given in conformity with the laws of the O. P. A. office of this area. I hope you will move from these premises in the required time and not force me to take further actions. Respectfully, Mrs. Cartey." On the same day this notice was also given the O. P. A.
The witness also testified to various acts of the defendant in error, in support of her allegations that the defendant in error was creating and maintaining a nuisance on account of the way she occupied and maintained the premises.
On the question of the conduct of the defendant in error in connection with the allegations of creating and maintaining a nuisance on the premises, one other witness was introduced on behalf of the plaintiff and two witnesses for the defendant. It is enough to say on this issue that, had the case been submitted to the jury, there was ample evidence to support a verdict finding that the tenant had created and maintained a nuisance on the premises for a period of several months prior to the commencement of this action. The following O. P. A. regulation, section 6, subdivision 3, dated October 15, 1946, was offered and admitted in evidence on behalf of the plaintiff without objection: "Violating obligation of tenancy by committingnuisance. The tenant has violated a substantial obligation of his tenancy, other than an obligation to pay rent, and has continued, or failed to cure, such violation after written notice by the landlord that the violation cease, or is committing or permitting a nuisance or is using or permitting a use of the housing accommodations for an immoral or illegal purpose." The following O. P. A. regulations were offered and admitted in evidence on behalf of the defendant without objection: Section 6 (d) 1, dated October 15, 1946 — "Notices required. Notices priorto action to remove tenant. Every notice to a tenant to vacate or surrender possession of housing accommodations shall state the ground under this section upon which the landlord relies for removal or eviction of the tenant and the facts necessary to establish the existence of such ground. A written copy of such notice shall be given to the area-rent office within twenty-four hours after the notice is given to the tenant. *Page 323 
"No tenant shall be removed or evicted from housing accommodations by court process or otherwise, unless at least ten days (or, where the ground for removal or eviction is nonpayment of rent, the period required by the local law for notice prior to the commencement of an action for removal or eviction in such cases, but in no event less than three days) prior to the time specified for the surrender of possession and to the commencement of any action for removal or eviction, the landlord has given written notices of the proposed removal or eviction to the tenant and to the area rent office, stating the ground under this section upon which such removal or eviction is sought, the facts necessary to establish the existence of such ground, and specifying the time when the tenant is required to surrender possession." Also section 6 (2), as follows: "Notices at time ofcommencing action to remove tenant. At the time of commencing any action to remove or evict a tenant, including an action based upon nonpayment of rent, the landlord shall give written notice thereof to the area rent office stating the title of the case, the number of the case where that is possible, the court in which it is filed, the name and address of the tenant, and the ground under this section on which removal or eviction is sought. (e)Local Law. No provision of this section shall be construed to authorize the removal of a tenant unless such removal is authorized under the local law."
The notice provided for in section 6 (2), above quoted, was not given.
The court directed a verdict in favor of the defendant and entered judgment based upon this verdict. The plaintiff in error filed a motion for new trial on the general grounds, which was later amended. On May 10, 1947, the trial judge overruled the motion for new trial as amended, and the plaintiff in error assigns this judgment as error.
Section 6 (d) 1, dated October 15, 1946, defense rental regulation of the Office of Price Administration provides for the giving of written notice at least 10 days prior to the time specified for the surrender of possession and to the commencement of any action for *Page 324 
removal or eviction, said notice to be given to the tenant and to the area rent office, and stating the ground upon which removal or eviction is sought, and the time when the tenant is required to surrender possession. Section 6 (2) provides that a notice in writing shall be given the area rent office at the time of commencement of any action to remove or evict a tenant, said notice stating the title of the case, the number of the case, where possible, the court in which it is filed, the name and address of the tenant and the ground on which removal or eviction is sought.
The two notices herein described are not incompatible or antagonistic to each other, and the giving of both notices is required by law; the first at least 10 days before the beginning of the eviction proceedings, and the latter on the day of the institution of the proceedings. See DeRieux v. Bower, 73 Ga. App. 160
(35 S.E.2d 776).
The brief of counsel for the plaintiff in error discloses that she contends that the failure to comply with O. P. A. regulations in an eviction proceeding, in order to be relied upon as a defense, must be specially pleaded. Code, § 81-307 and Savage
v. Weeks, 73 Ga. App. 621 (37 S.E.2d 549), are cited in support of this contention. Section 81-307 of the Code provides as follows: "Under a denial of the allegations in the plaintiff's petition, no other defense is admissible except such as disproves the plaintiff's cause of action; all other matters in satisfaction or avoidance must be specially pleaded." In Savage
v. Weeks, on motion for rehearing (page 625), it appears that the question of the failure to give the notices required prior to and at the time of the dispossessory proceedings was raised for the first time in the Court of Appeals on the motion for rehearing, and was based upon the ground that there was no proof in the record that the plaintiff gave these notices. On rehearing the court pointed out (page 626) that "There is nothing in the instant case to show that the defendant, by pleading, by evidence or otherwise specifically claimed any right under O. P. A. regulations in the trial court. If he expected to assert any supposed right under O. P. A. regulations, then in fairness to the trial court he should have raised the question in that court."
Here the record discloses the introduction of both regulations, section 6 (d) 1 and section 6 (2) together with the evidence that *Page 325 
the notice provided for in the former was given and that provided for in the latter was not given. This evidence is in the record without objection. Where evidence is admitted without objection, although there be no pleading authorizing it, the losing party is not entitled to a new trial on the ground that the evidence is not supported by the pleadings, if the pleadings could, by amendment, have been made to authorize the evidence. SeeGainesville  Northwestern Railroad v. Galloway, 17 Ga. App. 702,Freeze v. White, 120 Ga. 446, Joseph LieblingInc. v. Tabb  Co., 30 Ga. App. and Kiser v. Westbrook,33 Ga. App. 208 (supra).
While such defenses can not be raised for the first time in courts of review (Savage v. Weeks, supra, Harrell v.Blount, 112 Ga. 711 (2), 38 S.E. 56), yet it is well settled in this State that such issues may be raised by evidence, unobjected to, not supported by the pleadings, but of such materiality as to constitute proper subject-matter of the pleadings. Such evidence, unsupported by the pleadings, is subject to objection until the pleadings are amended to authorize it, and had objections been interposed to this evidence, and no amendment offered or allowed to authorize it, the issue here made by the evidence would not have been in the case.
The evidence being undisputed that the notice provided for in section 6 (2) was not given, the trial court did not err in directing a verdict in favor of the defendant and in entering a judgment in favor of the defendant based thereon.
Judgment affirmed. MacIntyre, P. J., and Gardner, J.,concur.
                              ON REHEARING